OFFICE OF THE AITORNEY GENERAL OF TEXAS
                           AUSTIN




                                           purtmentupon the
                                         er the l4T8 to irrue
                                         JorephNaQlll,Speoial
                                         l a t IllM a o a Texa o ,
 io th 0
       lbreaoe or                         r- the emat       or
 lwh @ a l-.




           St aeen th8t EP. laeill 0lalm.athat under the deoi-
 rion 0r Li tr00t Attorney@orural,v. lure, Ocqmoller, 104
 tar. 447, fro 9. f. 89, it lo the duty or the Qcmptrollerto
 lame to hh a Tumnt on the treasw ror the monthly rabrr
‘,ol&%lbdto be due hl8, eTen thoughno appropriationir presently
ldx8bi0ro               th8pbptmor                    rrreh8btuf.

                 Tha    drolsi~n      rerened               toheld that the oifloeror the
mate whom r8lary wa iixod b                                 tha OonrtltutlaaOF br l8r had




              'Oliloer8ontitledto 84lmleo luy demandmonth-
         1~ papent 0r the 8ue M upon riulrp     uith the
         Gaptroller 0r mbllo looowtr propePv0wher4, the
         eamptrollu shall 188~ hir vurmt upon the 'Bear-
         WOI  r0lr the rplowt 0r raary dw to the 0rri0Or
         applyg thepororj and the Treasureroh811 par ruoh
        ~mrraat out or the fund appropriatedfor the papent
         0r the aam.’
        The  deo k o point8
                      a     out th a tht is
                                          h tlo lolrpieral~be-
qti.8 th8 ~PaphPOllW t0 i8.M hi8 VUyMt    -Ii th. fFOO8UPOF
r0r     the    a0wt      or   w4q           dw        to    the    orrioer!     b prw    thawor,
Md Ob8eVVO8th& U&P th* pOvi8iOW Of 8W l 8tmIt(,it i8 Rot
tho oonoem 0r the Oaptroller   a8 to vhether01 not an lpproprfe-
tionhA8 beMUd.    Out Or VhiOh  8UOhWUtUt   OMbB   w    wthe
Truawer.
          SIBM    the dOOi8iOn   Or ughtrOOt   V. we,   thi8 &tfOle
has bua  aDended*    It  nov  8ppeu8   b  the Revlred Girl1 Statute8
or 1925 88 Artiole 6826, md r eds l8 rOilOW8t
                "&ULwl raluiem provided   r0r in thi8 tale
            shall be paid monthly 011WUPMt8 &em br th8 oo8-
            #roller on the Treuurer.'
                  The   expreoa      dbeatlon to the Oomptrrolle?                       to   l88w    hlr
TUPMt          UptMtth,wO&8iW~                   rO?       the    MOWt      Or8aWfdW           t0   th0
orriwr,         whloh fu uule the role bui8                           0r the d0Oi8lOnin the
Oa8e        Or LigbtrOOt      f.    bane,        DO    iO~@r        qipW8   inlWh hPtiOi&
The deo%alontn the o88e referred                                 to, theretore,lr not author-
ity rm  the frrwnoe 0r the ramant                                  in    thlr   aale.
                 The lthorlt~ o r th eCaptrallu to 18.W th laVur Ult,
thorerare,        depeBd8 upon the prorl8ion80r Chapter 2 0r Tltlo 70
or    the     RevisedOlrll Statutea or Texas.
        h’tid.. 4355 pm8o?ibe8 the mqaiSit88    Or OldR8 mb
lOa nte 8Ub dttedq 4 iwt th 0
                            st& tO,o #T$   th e
                                              ?ija
                                               P Oq tIi8iteS
                                                     f   Or
th0     hF8U   p?aOOrib0d     b@w                        that          the      old8             8hO~           the    ~pp~pSiatiOJI
ntmbu’,      SOOOQd     8u8b8? ud                        f’wd          to     be wad.

                      Artlola 11356pn8orlber                                 that      there ahall b                         6hreo
Oh8808           Or     OhiB         rOFS8,    the         fi?lt     Of             Vhieh,            t&         gewTiW1        Ohio
to m,lmb no l                         4r th0 ItdUte,
                                     by OJIpn08            pFOti81Ob                                                         p&pi18
            “f
eoverin@ depar ’
               mental and izutltutlaaal ee?vioer.
                      htiOl0             4357     3BrW1d.8             to     pU’&        rL0     fO2b-Ut

               %h ~ o & b e Ur dlOOOB B t8
                                         aF8 ralbo1v.d.   it -
          be 88WbMilUd ff then Uo Ma         avaIlable there-
          rOPS Md $b   p0~80II wk h g th 8
                                         lXUiMtiiB    8-u     hi-
          diOat@            8U4Bh    r&et br Ukh#                       u8          iRitui8 ~08 8UOh
          ebirf rad IC tbas‘.
                            W8                                wt        ntrd8          available,                     thBt
          f8Ot        0h8ii         b0   ItPitt          Or      8-6                 WM           81p&           O&irs
          rad the wne till be hold to rvalt the authority
          t0     i88W          8    RFOPU         WPXUBt             thWfO&                  .    .        .’

                      k8&           UpOn tb          fOn~OiXl&ItatUta8,it                                        18 ti OpiaiOa
O?   th18        DepOtBat                th&       the     V8Z’FUbt             8MWt              iSr\u           iB tha lb8.w.
~~f& p $ JWib tiO
                r Ot
                  ~ #IO
                      p8yWBt                                             th W OOr ,
                                                                                  p ~@ ~tided
                                                                                           b 7%h 0
                                                                                                 us-
        .

                      POP      U     tiditid                 -88-1              US8          thOU&b           VO b8     i8       WV01
in   tb        OaOfU8ioP               &We         Q~SWIOd,                   W      VW-t                   B8r p-l.Atlr               b.
I88UOd ?OP th8 pl)wat Of 881a~7 t0 m. mill.
         loo80 Bill lo. 091, hot8 Regala? +rrlo~. 47th &glr-
lOtWe lWOVid881
xaoub1.               oeorgo          1.   ahappud,      W*        4




                      %eotloa 1.  m     ulrrri08      0r 8ai       8tat0    0rriwm
       8d    til    State   0@OrO08,           XO0pt     l
                                                        thO80      @88titUtiarrl;
       8t8k      OrriWP8              UxO&8Vh008     4pO 8pUiriOOn~               rird
       W    t&o Conrtittltion       awl uoept         tha      alarieo       l
                                                                            of tha
       M8tri0t       -8        0Sd Ot&U         OO4WS80tiO8         Oi Dirtriot
             l8 Oh811 k,        fO?   tb      P.PiOd    b.tiMily         &,ptO8bU
       Mf 1 ,9 1 ,
                 d                     ldiB#
                                           A-St  31,  1943,      iB SlIOh 8llu         01 mt8
       l8 -7      b0 p?O~idOd      rO? by tb0 k#i8iOtWO                  IB th0       g0&18~1
          Opj'?O~PibtlO8    biU8.       It    18 8pOOiriOtii~          bOb?d           t0 b0 088
       nor th8 iBtBYBt8
                      hOPeOf thd tb kgi8mWO                                                8ba              al00 rix
          th8  UOMt    Of 8IIpSbBMtti       8aUiO8       h~?Urw?,      08t   Or
          @OUP8 rU8    Uid  nOeipt8,     t0 b    paid    t0 th0    S1WkS    Uld
          OthU   Omp10~08    Or th0   c0nrf8    Or oi~il     &YPU~O,     the   8Up
          mm    court , rod  th8 copt         CPIICLM~     0r
                                                            mO0i8.

                  ‘800,    1.     Au   bV8    rrrd POpt8      Or ]J18                    riXb@              th8
          ulor148       or a11 state OrfiOeP8             and                lr(plope8 except
          thO8O     oOn8titUtiOwl         atOte     OriiOOP8    VhO8e                    80 G    ?iO8             lo
          8peOiri08ny         iid           the   br       Cmetitution amI lxoept the
          88lOPie8      O? tha     Di8tPlOt     fUdg.8     Ond 0th.F                     OOW&Wl8OtiOAI
          of Diotriot                 Ju& er lM        herobr 8peelriOall npeOled                                  la
          80 fU       aa          th.7 UT      OOlPiliOt
                                                  in         vlth this I at.      IIt 10
          8PeOiritil7              doolued     to bo Qlw or tb           intea                    w00r
          tm w                8u lllwe         dih0~i8llin(t             mp 88nt
                                                                               0r08~~i01 808ta
          m&Pi08              rZOB OOUPt POOOiPt8          Md  rW8     t0 Old8      Ud   0th~P
          UPlO)*ee              Of th,  dooft     Or die1      &~pul8,      #O  &p?088
          00-t,            ub4 th0 cocut      or        OHA.M~ ~~~0018     we  POPU~O~
          in     80    fOP ae thef Ue in oOafllot                with t&&8 Aot.
                      "8eo.       3.       m&S    raOt8 tbt        UbPie8 Or 8UU
                                                                     8bte                                               Or-
          riBU8 Md Omplo~er VO?. rired          by Iltatute    at a tlw       vhen
          #8    8th   VO8 ia 8 iU   ION   p~081~0~8       OOJIatiO8     thUdt
          i8 Ot ppO8.d    OOd thOt   thO8O 6tOtUtO8     NV        thO Appro-
          pP:Otif&k8  Ooritteer or both lIoor*r           the bg18btW-        0r
          inl   dpmin(t  a~ 8rSar188       8Old            0r            orrfoelrr
                                                                                 8a6 ngloyeer
          in their errOPt     to balanaa the 8tate'r bud8et onat*
          BB mmllq        UAd UI hpU8titO      publi0 Xt80088itJth8t
          the Qanrtltutl~       Itub x&Z?3~blflr       to k  VUd  QSL
          tbSW          8OTWO1 hr8  iB OMh                    )lorP8e   b0    8U8pm               ti              t&
          8888        IS L*?Obz 8UOpMdOd,                  WI thi8           Aat   8&n          tee              bifOOt
          ~e~opdr~rae                       free and     after it8           pa88aiw,       MA         it         la
                                  l



                      It     18       t0 ti JWtd       that thi8        AOt  Of       tb    k#i8btW0                           h08
tb errmet or ng~ati8g 80 muah0r                                    btf010     1813         a0 rirer                    the
UOWt           Or     8oly            t0   be    -id   ap00ia        0~88iOBeP8.                  8lnoe                  the




                                                                                           --               .-
Le~iobtu?o        -8     not groridwd U lpp?O$~:&tfolr to POT                        Ouoh   8~~~1.8
tar the owwnt            blemlmm (vhiehlpproprlatl8n,    awls?                       Soore Dill
291, would of          00w8e       rh      the    uowt     0r   ralwy    to   k    paid),       it
riourr       la mat prooeatlr rtt0d                              yhil.   it   i8   &mt               the
kgiolatw         intended thrc                             00~881O3W##      8hOtid     b0   OQI-
-8atOd        fO?   thOiS        WlliOO,         ObriOtlrl~     th0  OOB#PObllO?      0-t            188UO
WPFUUt8       rO?   thOiP        S&Pie8          Mai1      the ~gf8iOtP#       8hu        h~0        itied
br    l&v m      uowat         thewar.                                               --